Citation Nr: 0108397	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel





INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Schizophrenia was not manifested during service or within 
one year of separation, and is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In that regard, the Board notes that all known 
medical records have been obtained and are associated with 
the claims file.  In addition, the RO afforded the veteran a 
comprehensive VA examination in March 1999.  The veteran 
declined an opportunity to appear at a hearing to provide 
testimony in support of his claim.  While the RO denied the 
veteran's claim as not well grounded, the Statement of the 
Case reviewed all pertinent evidence and provided the veteran 
with all applicable laws and regulations.  Most importantly, 
the Statement of the Case informed the veteran of the 
evidence necessary to substantiate his claim.  Accordingly, 
under these circumstances the Board concludes that no further 
development is required to comply with its statutory duty to 
assist.

The veteran claims he is entitled to service connection for 
schizophrenia.  A veteran is entitled to service connection 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records, including entrance and 
separation physical examinations, show no findings, 
complaints, treatment, or reported history of a psychiatric 
disorder. 

A 1986 statement from Humberto C. Parraga, M.D. indicated 
that the veteran had been under his care since September 1983 
and had been treated for schizophrenia and alcohol abuse.  At 
that time he had been receiving the medications Cogentin and 
Prolixin. 

A VA examination in 1987 indicated that the veteran had first 
been diagnosed with schizophrenia in 1979.  During that 
examination, the veteran reported that he first began feeling 
"funny and strange feelings with homosexual thoughts" in 
1969, but was able to overcome them and did not seek any 
treatment.  He was first hospitalized in 1972 for vague nerve 
problems, which he could not recall.  In 1979 he had been 
hospitalized because of acute psychotic symptoms, and was 
rehospitalized because of recurrent psychotic symptoms and 
since then had been seen by Dr. Parraga, a psychiatrist.  The 
veteran was diagnosed with residual chronic paranoid 
schizophrenia.  The examiner indicated that the differential 
diagnosis should include organic brain syndrome, essentially 
because of the veteran's history of head injuries before and 
after service.  

VA outpatient clinic records from 1994 through 1998 show 
psychiatric treatment on an approximately monthly basis.  A 
1998 statement from Russell R. Dohner, M.D., indicated that 
in June 1970, the veteran had been nervous and tense on his 
visit and was given Triavil.  Dr. Dohner also stated that the 
veteran has had bad problems with nerves off and on since 
that visit in 1970.  A 1999 statement from Joyce E. Derry of 
the Fourth Street Clinic reiterated that the veteran had been 
under the care of Dr. Parraga since 1983 and was diagnosed as 
being paranoid schizophrenic.  The statement also indicated 
that the veteran's last visit to the facility was in December 
1993 and on that last visit was prescribed Prolixin.

Another VA examination was conducted in March 1999. At the 
examination, the veteran reported feeling "spacey" when 
serving in Germany.  He could not recall when he first sought 
treatment for his nervous condition, but did state that it 
was not until after discharge from service.  The veteran 
reported being first hospitalized in 1979.  At that time he 
reported that he had started hearing voices and was first 
given antipsychotic medication.  He has been maintained on 
such medication except for a brief period in 1981.  The 
veteran also stated that he had a long history of alcohol 
abuse.  His main complaint was hearing voices, and did not 
offer any other real complaints.  The examiner in his report 
concluded that the veteran appeared to have suffered an acute 
schizophrenic decompensation in 1979.  The examiner also 
noted that positive symptoms of schizophrenia were controlled 
with medication, but the veteran continued to have negative 
symptoms (avolitional, poverty of thought, asociality).  The 
diagnoses were schizophrenia, undifferentiated type and 
alcohol dependence. 

While there is no question that the veteran suffers from 
schizophrenia as claimed, there is no evidence to indicate 
that the veteran incurred schizophrenia during service or 
within one year of separation from service.  The first 
indication of the veteran suffering from a schizophrenic 
decompensation was in 1979, many years following separation 
from service.  Additionally, the Board notes that there is no 
medical evidence to suggest that the schizophrenia is in any 
way related to service.  In the absence of evidence that in 
some way relates the veteran's schizophrenia to service, or 
suggests such a relationship, there is no basis for service 
connection.  

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.  Accordingly, the Board 
concludes that service connection for schizophrenia is not 
warranted.


ORDER

Service connection for schizophrenia is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

